DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Dec. 19, 2019.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., U.S. Patent Application Publication No. 2019/0054909 (referred to hereafter as Shah) in view of Koh et al., U.S. Patent Application Publication No. 2017/0335912 (referred to hereafter as Koh).




	As to claims 1 and 11, Shah teaches a wheel speed sensor system and method, comprising: 
one or more first wheel speed sensors, 
a first ECU configured to receive one or more first wheel speed signals from the one or more first wheel speed sensors and to convert the one or more first wheel speed signals to first wheel speed data (see para. 13, 20-21 and fig. 1), and 
one or more second wheel speed sensors, a second ECU configured to receive one or more second wheel speed signals from the one or more second wheel speed sensors and to convert the one or more second wheel speed signals to second wheel speed data (see para. 13, 20-21 and fig. 1), and 
wherein the first ECU is further configured to receive the second wheel speed data from the second ECU via a data link between the first ECU and the second ECU, and wherein the second ECU is further configured to receive the first wheel speed data from the first circuit via a data link between the second ECU and the first ECU (see para. 13, 20-21 and fig. 1, first and second ECU exchange wheels speed sensors received from the wheels using a data link as shown in fig. 1).
	Shah does not explicitly teach a first and second ASICs that receives wheels speed signals, convert the speed signals to speed data and send the speed data to a first and second brake ECUs. 
	However, Koh teaches a system and method comprising a plurality of wheels of speed sensors wherein each speed sensor is connected to an ASIC located proximal to the wheel that receives speed signals, convert the signal to digitized data and send the digitized speed data to the brake controller (see para. 19, 26 and fig. 1).
	It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install the ASIC of Koh in Shah. Motivation to do so comes from the teachings of Koh that doing so would minimize/eliminate external disturbances to the speed signal being transmitted from the sensor to the controller and therefore eliminate errors in the signal determination.
As to claims 2 and 12, Shah in view of Koh teaches the system and method of claims 1 and 11. Shah further teaches at least one controllable device; wherein the first ECU is configured to process the first wheel speed data and the second wheel speed data received by the first ECU to produce control data, and to control the at least one controllable device based on the control data produced by the first ECU; and wherein the second ECU is configured to process the first wheel speed data and the second wheel speed data received by the second ECU to produce the control data, and to control the at least one controllable device based on the control data produced by the second ECU (see para. 2-3 and 6).
As to claim 4, Shah in view of Koh teach the system of claim 1. Shah further teaches the first ECU is configured to determine whether the second ECU is defective, and wherein, if the first ECU determines that the second ECU is defective, the first ECU is configured to control the controllable device based on the control data produced by the first ECU (see para. 22 and 25-26).
	As to claims 5 and 13, Shah in view of Koh teach the system of claims 1 and 11. Shah further teaches the second ECU is configured to determine whether the first ECU is defective, and wherein, if the second ECU determines that the first ECU is defective, the second ECU is configured to control the controllable device based on the control data produced by the second ECU (see para. 22 and 25-26).
	As to claims 6 and 14, Shah in view of Koh teaches the system and method of claims 1 and 11. Shah further teaches the first ECU is configured to transmit the first wheel speed data received by the first ECU to the second ECU via a bidirectional data link between the first ECU and the second ECU, and/or wherein the second ECU is configured to transmit the second wheel speed data received by the second ECU to the first ECU via the bidirectional data link between the first ECU and the second ECU (see para. 22 and 25-26).
As to claims 7 and 15, Shah in view of Koh teaches the system and method of claims 6 and 11. Shah further teaches wherein in a standard mode of operation when both the first ECU and the second ECU are operational, the first ECU is configured to receive the second wheel speed data from the second ECU via the bidirectional data link between the first ECU and the second ECU, and to operate as a master ECU, wherein the first ECU operating as the master ECU includes the first ECU controlling the controllable device based on the control data produced by the first ECU (see para. 22 and 25-26).
As to claim 8, Shah in view of Koh teaches the system and method of claim 1. Shah further teaches a CAN BUS, wherein the first ECU and the second ECU are configured to exchange at least one of the first wheel speed data, the second wheel speed data and the control data via the CAN BUS (see 19).
As to claims 9. Shah in view of Koh teaches the system of claim 1. Koh further teaches a first printed circuit board and a second PCB separate from the first PCB, wherein the first ASIC and the first ECU are disposed on the first PCB, and wherein the second ASIC and the second ECU are disposed on the second PCB (see para. 19 and 26).
As to claim 10, Shah in view of Koh teaches the system and method of claim 1. Shah further teaches the vehicle including a first axle and a first left wheel and a first right wheel coupled to the first axle at opposite ends of the first axle, and the vehicle including a second axle and a second left wheel and a second right wheel coupled to the second axle at opposite ends of the second axle; wherein the one or more first wheel speed sensors include a first left wheel speed sensor disposed on or at the first left wheel and configured to produce a first left wheel speed signal indicative of a speed of the first left wheel; wherein the one or more first wheel speed sensors include a first right wheel speed sensor disposed on or at the first right wheel and configured to produce a first right wheel speed signal indicative of a speed of the first right wheel; wherein the one or more second wheel speed sensors include a second left wheel speed sensor disposed on or at the second left wheel and configured to produce a second left wheel speed signal indicative of a speed of the second left wheel; and wherein the one or more second wheel speed sensors include a second right wheel speed sensor disposed on or at the second right wheel and configured to produce a second right wheel speed signal indicative of a speed of the second right wheel (see para. 13, 20-21, each of the wheels include a speed sensor that transmits a speed signal).

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al., U.S. Patent Application Publication No. 2019/0054909 (referred to hereafter as Shah) in view of Koh et al., U.S. Patent Application Publication No. 2017/0335912 (referred to hereafter as Koh), further in view of Ohkubo, U.S. Patent Application Publication No. 2019/0039579.
	As to claim 3, Shah in view of Koh teach the system of claim 2. Shah in view of Koh do not explicitly teach at least one electric motor, in particular for driving a hydraulic piston for producing a hydraulic brake pressure.
	However, Ohkubo teaches at least one electric motor, in particular for driving a hydraulic piston for producing a hydraulic brake pressure (see claim 1). It would have been obvious for one of the ordinary skill in the at the effective filling data of the application to install at least one electric motor, in particular for driving a hydraulic piston for producing a hydraulic brake pressure in Shah as taught by Ohkubo. Motivation to do so comes from the teachings well known in the art that doing so would achieve the same end result which is to allow the controller to control the brakes of the vehicle.
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663